Title: Edmund Pendleton Gaines to James Madison, 16 October 1826
From: Gaines, Edmund Pendleton
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Cincinnati Ohio
                                
                                October 16th. 1826
                            
                        
                        In soliciting your attention to the enclosed copy of a letter which I have addressed to the Adjutant General
                            of the Army, preparatory to a review of the principal occurrences of the late war with England, in which I was immediately
                            concerned; I cannot but hope that my conduct may occur to your recollection, in a light sufficiently favorable to
                            exonerate me from any possible charge of a disposition to obtrude upon the sanctity of that repose to which your past
                            labours and distinguished services give you the highest claim: a repose to which I would gladly add a thousand sources of
                            happiness, rather than contribute to interrupt one of the many with which your home, your amiable family, and friends–with every retrospect of a past life of preeminent usefulness, must abound.
                        On my return from New York to the city of Washington in the month of December 1816, you did me the favor to
                            communicate to me, verbally, your impressions in reference to the course pursued against me. I was then too much
                            overpowered by the conflicting feelings of the moment–of a deep sense of the injury done me by Mr. Crawford–restrained
                            by the unalterable respect entertained towards you, officially, and individually, to communicate with you as I had desired
                            to do, or to profit by what you said to me. To enable me to command my feelings I endeavored to assume a composure which I
                            could not feel–This added to my embarrassment, and in this dilemma I took leave of you.
                        I shall esteem it a favor of great value to myself and my children, to receive from you whatever impression
                            the enclosed paper may recall to your mind upon the subject–particularly as to the application of the accuser for a court
                            of Inquiry–the subsequent charges–the appointment of the General Court Martial, and my trial.
                        Should you deem it proper to comply with my request upon this occasion, any wish that you may see fit to
                            express as to the time and manner of communicating to my friends the contents of your letter
                            will be strictly observed by me.
                        I shall never cease to recollect with pleasure and gratitude that you were for Eight years my constitutional
                            Commander in chief–during which time I formed towards you sentiment<s> of exalted veneration and respect–which n<o> time nor any circumstance can obliterate or change. With a tender of my respectful compliments to
                            Mrs. Madison, & my prayers for your & her happiness, I have the honor to be with the truest regard your
                            Obedt. Servt
                        
                            
                                Edmund P. Gaines
                            Maj: Genl by Brevet in the Army of the U. S.
                        
                    